By Judge F. Bruce Bach
This case is before the Court on defendant Bramble’s demurrer. Oral argument was heard on March 13, 1992. The Court took the demurrer under advisement.
The demurrer to Count I is sustained. Overdraft is defined in Black’s Law Dictionary as a check written on a checking account containing less funds then the amount of the check. Sovran issued a cashier’s check, a check drawn by the bank upon itself, to Bramble. The issuance of the cashier’s check drawn on the bank’s own account did not create an overdraft in Bramble’s account.
The demurrer to Count II is denied. Sovran has properly pleaded a cause of action for unjust enrichment. The Motion for Judgment alleges that Bramble is in possession of money equitably belonging to Sovran.
Sovran has twenty-one days from the date of this opinion letter to amend Count I.